DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-5 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The language used in claims 2-5, are positively reciting human/animal organism. Non0statutory subject matter has been claimed. See also Commissioner Quigg's notice at 1077 OG 24 (April 21, 1987).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 14-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McIntyre et al. (US 20060017749), cited in IDS.
Regarding claim 1, McIntyre discloses treating Parkinson’s Disease (PD) (section 0002, 0101, (high frequency deep brain stimulation (DBS), such as of the thalamus or basal ganglia, represents a clinical technique for the treatment of disorders such as essential tremor and Parkinson's disease) in a subject comprising administering to said subject subthalamic nucleus (STN) deep brain stimulation (DBS) (Section 0101,  STN DBS for Parkinson's disease, current anatomical and physiological knowledge indicate that the target volume of tissue is the dorsal half of the STN) by positioning a DBS electrode in the margin of the dorsal-lateral and anterior region of the subthalamic nucleus (Fig. 1B, Section 0037-0038, stimulus with the electrode located in the anterior-dorsal STN (far left panel of the bottom row of FIG. 1B), located 1 mm anterior (middle left panel of the bottom row of FIG. 1B), 1 mm medial (middle right panel of the bottom row of FIG. 1B), and 1 mm lateral (far right panel of the bottom row of FIG. 1B) and applying electrical current to said subject through said electrode (sections 0002-0008, 0053,  0039, 0057, 0098, this model can be used to adjust the electrode location or stimulation parameters to obtain a desired volume of activation for the DBS stimulation, such as to activate substantially the entire STN, as illustrated by the location and the -
	Concerning claim 2, McIntyre discloses subject is a human subject (Fig. 4, section 0056, using explicit experimental tissue impedance results and anatomical information provided by a human brain atlas).
	With respect to claim 6, McIntyre discloses subject is an early stage PD subject.
	Regarding claim 7, McIntyre discloses DBS is performed more than once (Section 0104, This indicates which chronic stimulation parameter settings maximize or otherwise provide the desired therapeutic benefit).
	Concerning claim 8, McIntyre discloses DBS in performed on a chronic basis (Section 0104, This indicates which chronic stimulation parameter settings maximize or otherwise provide the desired therapeutic benefit).
With respect to claim 14, McIntyre discloses STN-DBS results in one or more of slowing of motor symptom progression, stopping motor symptom progression, and/or reversing motor symptom progression (Section 0002, 0047, high frequency deep brain stimulation (DBS), such as of the thalamus or basal ganglia, represents a clinical technique for the treatment of disorders such as essential tremor and Parkinson's disease. DBS represents an effective clinical therapy for movement disorders).

Concerning claim 16, McIntyre discloses the margin of the dorsal-lateral and anterior region of the subthalamic nucleus is defined by imaging and/or micro-electrode recording that defines the subthalamic nucleus (Fig. 1B, Section 0037-0038, stimulus with the electrode located in the anterior-dorsal STN (far left panel of the bottom row of FIG. 1B), located 1 mm anterior (middle left panel of the bottom row of FIG. 1B), 1 mm medial (middle right panel of the bottom row of FIG. 1B), and 1 mm lateral (far right panel of the bottom row of FIG. 1B).
With respect to claim 17, McIntyre discloses imaging comprises (a) preoperative imaging and preoperative stereotactic target planning and trajectory assignment; and (b) stereotactic mapping of the STN nucleus bilaterally (Fig. 1B, Section 0037-0038, stimulus with the electrode located in the anterior-dorsal STN (far left panel of the bottom row of FIG. 1B), located 1 mm anterior (middle left panel of the bottom row of FIG. 1B), 1 mm medial (middle right panel of the bottom row of FIG. 1B), and 1 mm lateral (far right panel of the bottom row of FIG. 1B).

Concerning claim 19, McIntyre discloses electrophysiologic identification comprises the insertion of microelectrodes into the region of STN, having an exposed recording surface small enough to detect unit firing activity as measured by impedance greater than 150K ohms, and continuous measurement of spontaneous neural firing activity while passing the microelectrodes through the region dorsal to STN and into the STN (Section 0056, the conductivity tensor of each designated brain region is defined, in one example, using explicit experimental tissue impedance results and anatomical information provided by a human brain atlas).
With respect to claim 20, McIntyre discloses the firing rate changes significantly upon transitioning from white matter tracts just above or anterior to the STN to the neuronal activity seen within the STN by a factor of 5 or more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (US 20060017749) herein after McIntyre ‘749, in view of McIntyre (US 20150352363) herein after McIntyre ‘363, both cited in IDS.
Regarding claim 9, McIntyre ‘749 discloses the invention substantially as claimed however does not show treating said subject with a second PD therapy. McIntyre ‘363 discloses treating said subject with a second PD therapy (section 0105, The DBS parameters and the medication parameters are selected based on the aggregate score, correlations with the selected data associated with other patients, and the overlap. In one embodiment, the one or more DBS parameters include a stimulation time, a stimulation location, a stimulation duration, a stimulation frequency, and a stimulation amplitude. In one embodiment, the one or more medication parameters include a drug to be delivered, a dose of the drug to be delivered, a time interval at which the drug is to be delivered, and a delivery method for the drug to be delivered). This allows for proper therapy to be delivered to a patient with Parkinson’s disease. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of McIntyre ‘749 by adding treating said subject with a second PD therapy as 
Concerning claim 10, McIntyre ‘749 in view of McIntyre ‘363, specifically McIntyre ‘363 discloses second PD therapy is administered prior to STN- DBS (section 0109, data concerning a pre-operative motor improvement produced by levodopa). This allows for proper therapy to be delivered to a patient with Parkinson’s disease
Concerning claim 11, McIntyre ‘749 in view of McIntyre ‘363, specifically McIntyre ‘363 discloses second PD therapy is administered at the same time as STN-DBS (section 0109, 0112, Other patient symptom data may be analyzed for other conditions. For PD, the patient non-symptom data may include, for example, data concerning the age of the patient at the time the DBS electrode was implanted, data concerning an amount of time since the DBS electrode was implanted, data concerning a pre-operative motor improvement produced by levodopa, and data concerning a relative levodopa equivalent daily dosage (LEDD) reduction following implantation of the DBS electrode. Other patient non-symptom data may be analyzed for other conditions. The combination of treatment parameters based, at least in part, on the relevant data. The combination of treatment parameters includes one or more DBS parameters and one or more medication parameters). This allows for proper therapy to be delivered to a patient with Parkinson’s disease.
Concerning claim 12, McIntyre ‘749 in view of McIntyre ‘363, specifically McIntyre ‘363 discloses second PD therapy is administered after STN- DBS (section 0109, data concerning a relative levodopa equivalent daily dosage (LEDD) reduction following 
Concerning claim 13, McIntyre ‘749 in view of McIntyre ‘363, specifically McIntyre ‘363 discloses second PD therapy is selected from levodopa, optionally in combination with a DOPA decarboxylase inhibitor (carbidopa, benserazide) or a COMT inhibitor (tolcapone, entacapone), a dopamine agonist (e.g., apomorphine, bromocriptine, pergolide, pramipexole, ropinirole, piribedil, cabergoline, apomorphine, lisuride), an MAO-B inhibitor (e.g., safinamide, selegiline, rasagiline), amantadine, an anticholinergics cholinesterase inhibitor, and lesional surgery, or combinations thereof (Sections 0018, 0056 One example ngCDSS produces recommendations based on data concerning patient-specific PD symptoms, clinical history, levodopa equivalent daily dosage (LEDD), and the overlap between an estimated stimulation volume (ESV) of tissue stimulated by the DBS system and a therapeutic target volume.  Example ngCDSS employ a metric that measures the similarity between patients with respect to their PD symptoms, clinical history, LEDD, and the delivery timing of the LEDD). This allows for proper therapy to be delivered to a patient with Parkinson’s disease.
Regarding claim 21, McIntyre ‘749 discloses wherein the subject is administered subject subthalamic nucleus (STN) deep brain stimulation (DBS) by positioning a DBS electrode in the margin of the dorsal-lateral and anterior region of the subthalamic nucleus and applying electrical current to said subject through said electrode (Fig. 1B, Sections 0037-0038, 0101, stimulus with the electrode located in the anterior-dorsal STN (far left panel of the bottom row of FIG. 1B), located 1 mm anterior (middle left panel of the bottom row of FIG. 1B), 1 mm medial (middle right panel of the bottom row 
Concerning claim 22, McIntyre discloses McIntyre ‘749 in view of McIntyre ‘363, specifically McIntyre ‘363 discloses second PD therapy is selected from levodopa, optionally in combination with a DOPA decarboxylase inhibitor (carbidopa, benserazide) or a COMT inhibitor (tolcapone, entacapone), a dopamine agonist (e.g., apomorphine, bromocriptine, pergolide, pramipexole, ropinirole, piribedil, cabergoline, apomorphine, lisuride), an MAO-B inhibitor (e.g., safinamide, selegiline, rasagiline), amantadine, an 
Concerning claim 23 McIntyre ‘749 in view of McIntyre ‘363, specifically McIntyre ‘363 discloses second PD therapy is administered prior to STN- DBS (section 0109, data concerning a pre-operative motor improvement produced by levodopa). This allows for proper therapy to be delivered to a patient with Parkinson’s disease
Concerning claim 24, McIntyre ‘749 in view of McIntyre ‘363, specifically McIntyre ‘363 discloses second PD therapy is administered at the same time as STN-DBS (section 0109, 0112, Other patient symptom data may be analyzed for other conditions. For PD, the patient non-symptom data may include, for example, data concerning the age of the patient at the time the DBS electrode was implanted, data concerning an amount of time since the DBS electrode was implanted, data concerning a pre-operative motor improvement produced by levodopa, and data concerning a relative levodopa equivalent daily dosage (LEDD) reduction following implantation of the DBS electrode. Other patient non-symptom data may be analyzed for other conditions. The combination of treatment parameters based, at least in part, on the relevant data. The combination of treatment parameters includes one or more DBS parameters and one or more 
Concerning claim 25, McIntyre ‘749 in view of McIntyre ‘363, specifically McIntyre ‘363 discloses second PD therapy is administered after STN- DBS (section 0109, data concerning a relative levodopa equivalent daily dosage (LEDD) reduction following implantation of the DBS electrode). This allows for proper therapy to be delivered to a patient with Parkinson’s disease.
Claim Objections
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792